DETAILED ACTION
The amendment filed on 06/02/2022 has been entered and fully considered. Claims 58-59 are canceled. Claims 49-52, 54-57, 60-64 and 66-67 are pending, of which claim 49 and 61 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 49-52 and 54-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimura et al. (JP 2016-057220, IDS) (Tsujimura) in view of Kiran et al. (Grasas Aceites, 2013) (Kiran).
Regarding claim 49, Tsujimura teaches method for determining in a sample, by mass spectrometry, the presence, absence or amount of two or more lipid species from two or more lipid classes, wherein two of the two or more lipid classes are wax esters (WE) and squalene (SQ) and optional additional lipid classes of the two or more lipid classes are selected from the group consisting of squalcnc (SQ), triacylglycerols (TAG), diacylglycerols (DAG), free fatty acids (FFA), cholesteryl esters (CE), and combinations thereof (par [0037]), the method comprising:
a) subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the two or more of the lipid species, wherein the sample is injected into a mass spectrometer without a prior separation or purification step (par [0038]);
b) measuring, by mass spectrometry, the amount of the one or more ions from each of the two or more lipid species (Table 1-18, par [0038]); and
c) using the measured amount of the one or more ions to determine the presence, absence or amount of each of the two or more lipid species in the sample (Table 1-18, par [0038]).
While Tsujimura teaches determining presence, absence or amount of each of the two or more fatty acids in the sample (Table 6), Tsujimura does not specifically teach that wherein the presence, absence or amount of the one or more fatty acid isomers in the sample is determined using GC-FAME (gas chromatography fatty acid methyl ester) analysis. The fatty acids listed in Table 6 of Tsujimura contains unsaturated fatty acids. The unsaturated fatty acids have cis and trans isomers. The isomers have the same mass, therefore, cannot be differentiated by mass spectrometry. However, Kiran teaches that the presence, absence or amount of the one or more fatty acid isomers in the sample is determined using GC-FAME (gas chromatography fatty acid methyl ester) analysis (Title, page 96, par 4-5). 
At time before the filing it would have been obvious to one of ordinary skill in the art to select GC-FAME (gas chromatography fatty acid methyl ester) analysis for determine the presence, absence or amount of the one or more fatty acid isomers in the sample, in order to differentiate the cis and trans isomers of the fatty acids in the sample.
Regarding claim 50, Tsujimura teaches that wherein the additional lipid classes of two or more lipid classes comprise triacylglycerols (TAG), diacylglycerols (DAG), cholesteryl esters (CE), or combinations thereof (Table 1-18, par [0037]), and the method further comprises determining the number of carbons and double bonds of two or more fatty acids of the one or more lipid species (Table 1-18, par [0037]).
Regarding claim 51, Tsujimura teaches that wherein the sample is a sebum sample or a sebocyte sample (par [0024]).
Regarding claim 52, Tsujimura teaches that wherein the presence, absence, or amount of two or more lipid species from the one or more lipid classes is determined from a single injection (par [0015]).
Regarding claim 54, Tsujimura teaches that wherein the amount of two or more lipid species from at least two lipid classes (Table 1-18).
Regarding claim 55, Tsujimura teaches that wherein two or more internal standards are used to determine the amount of the two or more lipid species in the sample (par [0037]), and wherein the two or more internal standards are selected from one or more lipid classes, which are selected from the group consisting of wax esters (WE), squalene (SQ), triacylglycrides (TAG), diacylglycerols (DAG), free fatty acids (FFA), cholesteryl esters (CE) and combinations thereof (par [0037]).
Regarding claim 56, Tsujimura teaches that wherein the one or more internal standards are selected from the lipid class of wax esters (WE) (par [0037]). It would have been obvious to one of ordinary skill in the art to select the lipid class of wax esters (WE) consisting of WE(FA19:1/OH8:0) and WE(FA17:1/OH8:0) as internal standard by routine experinmentation.
Regarding claim 57, Tsujimura teaches that wherein the sample is a sebum sample and is collected using sebum tape (par [0004]), or swabs (par [0024]).

Claim 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura view of in view of Kiran as applied to claims 49-52 and 54-57 above, and further in view of Chan et al. (US 2011/0165695) (Chan).
Regarding claim 60, Tsujimura does not specifically teach that the method of claim 49, further comprising determining the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol. Chan teaches determining the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol by mass spectrometry (par [0019][0091], Table 1). Since tocopherol is a common ingredient of commercially available sunscreens and cosmetics, it would have been obvious to one of ordinary skill in the art to further determine the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol, in order to understand the environment of the skin sample.
Regarding claim 61, Tsujimura teaches a method for determining in a sample, by mass spectrometry (abstract), the presence, absence or amount of:
two or more lipid species from two or more lipid classes, wherein two of the two or more lipid classes are wax esters (WE) and squalene (SQ) and optional additional lipid classes of the two or more lipid classes are selected from the group consisting of squalene (SQ), triacylglycerols (TAG), diacylglycerols (DAG), free fatty acids (FFA), cholesteryl esters (CE), and combinations thereof (par [0037]),
the method comprising:
a) subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the two or more of the lipid species and one or more tocopherols, wherein the sample is injected into a mass spectrometer without a prior separation or purification step (par [0038]);
b) measuring, by mass spectrometry, the amount of the two or more ions from each of the one or more lipid species and one or more tocopherols (Table 1-18, par [0038]); and
c) using the measured amount of the two or more ions to determine the presence, absence or amount of each of the two or more lipid species in the sample (Table 1-18, par [0038]).
Again, While Tsujimura teaches determining presence, absence or amount of each of the two or more fatty acids in the sample (Table 6), Tsujimura does not specifically teach that wherein the presence, absence or amount of the one or more fatty acid isomers in the sample is determined using GC-FAME (gas chromatography fatty acid methyl ester) analysis. The fatty acids listed in Table 6 of Tsujimura contains unsaturated fatty acids. The unsaturated fatty acids have cis and trans isomers. The isomers have the same mass, therefore, cannot be differentiated by mass spectrometry. However, Kiran teaches that the presence, absence or amount of the one or more fatty acid isomers in the sample is determined using GC-FAME (gas chromatography fatty acid methyl ester) analysis (Title, page 96, par 4-5). 
At time before the filing it would have been obvious to one of ordinary skill in the art to select GC-FAME (gas chromatography fatty acid methyl ester) analysis for determine the presence, absence or amount of the one or more fatty acid isomers in the sample, in order to differentiate the cis and trans isomers of the fatty acids in the sample.
Tsujimura does not specifically teach that the method further comprising determining the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol. Chan teaches determining the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol by mass spectrometry (par [0019][0091], Table 1). Since tocopherol is a common ingredient of commercially available sunscreens and cosmetics, it would have been obvious to one of ordinary skill in the art to further determine the presence, absence or amount of one or more tocopherols selected from the group consisting of alpha-tocopherol, beta-tocopherol, gamma tocopherol, and delta-tocopherol, in order to understand the environment of the skin sample.
Regarding claim 62, Tsujimura teaches that wherein the additional one or more lipid classes comprise triacylglycerols (TAG), diacylglycerols (DAG), cholesteryl esters (CE), or combinations thereof (Table 1-18), and the method further comprises determining the number of carbons and double bonds of two or more fatty acids of the one or more lipid species (Table 1-18).
Regarding claim 63, Tsujimura teaches that wherein the sample is a sebum sample or a sebocyte sample (par [0024]).
Regarding claim 64, Tsujimura teaches that wherein the presence, absence, or amount of the one or more lipid species from the one or more lipid classes and the presence, absence, or amount of the one or more tocopherols are determined from a single injection (par [0015]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 49 and 61 have been considered but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797